DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jia Zhong (Registration No 71,826), during a communication on 2/18/2022.

The claims have been amended as follows: 
(Currently Amended)	A computer-implemented method for recording data, comprising:
in response to receiving data to be recorded, generating, by a node in a first-type blockchain network, a first-type blockchain transaction comprising the data;
transmitting, by the node in the first-type blockchain network, the first-type blockchain transaction to the first-type blockchain network;
recording, by the node based on a consensus algorithm, one or more first-type blockchain transactions into a first-type block;
recording, by the node, the first-type block on a blockchain of the first-type blockchain network;
determining, by the node, a transaction hash of each of the one or more first-type blockchain transactions in the first-type block;
receiving, by a target node in a second-type blockchain network and as a received transaction hash, the transaction hash of each of the one or more first-type blockchain 
generating, by the target node and for each transaction hash, a corresponding second-type blockchain transaction based on the received transaction hash;
storing, by the target node and for the one or more first-type blockchain transactions, a network identifier of the first-type blockchain network with the received transaction hash as the corresponding second-type blockchain transaction;
transmitting, by the target node, each second-type blockchain transaction to the second-type blockchain network;
recording, by the target node based on the consensus algorithm, one or more second-type blockchain transactions into a second-type block;
recording, by the target node, the second-type block on a blockchain of the second-type blockchain network;
in response to receiving a verification request, verifying, by the target node in the second- type blockchain network, the data to be recorded is recorded in the first-type blockchain network; [[and]]
in response to receiving a query of the corresponding second-type blockchain transaction, sending, by the target node, the transaction hash to the first-type blockchain network based on the network identifier; and
in response to sending the transaction hash to the first-type blockchain network, receiving, by the target node, the first-type blockchain transaction corresponding to the transaction hash of the first-type blockchain network.

(Currently Amended)	The computer-implemented method according to claim 1, wherein receiving the transaction hash of each of the one or more first-type blockchain transactions  comprises: 
receiving each of the one or more second-type blockchain transactions corresponding to  each of the one or more first-type blockchain transactions based on an order of the one or more first-type blockchain transactions recorded in a first-type recording block[[.]]; and
transmitting, by the target node, each second-type blockchain transaction to the second-type blockchain network comprises:


(Currently Amended)	The computer-implemented method according to claim 1, further comprising: 
in response to receiving data to be recorded, generating, by a node in a third-type blockchain network, a third-type blockchain transaction comprising the data;
transmitting the third-type blockchain transaction to the third-type blockchain network;
recording, by the node in the third-type blockchain network based on the consensus algorithm, one or more third-type blockchain transactions into a third-type block;
recording, by the node in the third-type blockchain network, the third-type block on a blockchain of the third-type blockchain network;
determining, by the node in the third-type blockchain network, a second transaction hash of each of the one or more third-type blockchain transactions; [[and]]
generating, by the target node for each second transaction hash, a second-type blockchain transaction comprising the second transaction hash; and
transmitting, by the target node, the second-type blockchain transaction corresponding to each second transaction hash of each of the one or more third-type blockchain transactions to the second-type blockchain network.

(Currently Amended)	The computer-implemented method according to claim 3, wherein transmitting, by the target node, the second-type blockchain transaction corresponding to each second transaction hash of each of the one or more third-type blockchain transactions comprises:
transmitting the second-type blockchain transaction corresponding to each second transaction hash of each of the one or more third-type blockchain transactions based on an order of the one or more third-type blockchain transactions recorded in the third-type block.

(Currently Amended)	The computer-implemented method according to claim 3, wherein generating the second-type blockchain transaction comprising the second transaction hash comprises:
generating [[a]]the second-type blockchain transaction comprising [[a]]the second transaction hash of the third- type blockchain transaction and a network identifier of the third-type blockchain network.

(Currently Amended)	The computer-implemented method according to claim 3, wherein the method further comprises:
generating, for each second transaction hash, [[a]]the second-type blockchain transaction comprising the second transaction hash and a network identifier of the third-type blockchain network.

(Currently Amended)	A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
in response to receiving data to be recorded, generating, by a node in a first-type blockchain network, a first-type blockchain transaction comprising the data;
transmitting, by the node in the first-type blockchain network, the first-type blockchain transaction to the first-type blockchain network;
recording, by the node based on a consensus algorithm, one or more first-type blockchain transactions into a first-type block;
recording, by the node, the first-type block on a blockchain of the first-type blockchain network;
determining, by the node, a transaction hash of each of the one or more first-type blockchain transactions in the first-type block;
receiving, by a target node in a second-type blockchain network and as a received transaction hash, the transaction hash of each of the one or more first-type blockchain transactions;
generating, by the target node and for each transaction hash, a corresponding second-type blockchain transaction based on the received transaction hash;
storing, by the target node and for the one or more first-type blockchain transactions, a network identifier of the first-type blockchain network with the received transaction hash as the corresponding second-type blockchain transaction;
transmitting, by the target node, each second-type blockchain transaction to the second- type blockchain network;
recording, by the target node based on the consensus algorithm, one or more second-type blockchain transactions into a second-type block;
recording, by the target node, the second-type block on a blockchain of the second-type blockchain network; 
in response to receiving a verification request, verifying, by the target node in the second- type blockchain network, the data to be recorded is recorded in the first-type blockchain network; [[and]]
in response to receiving a query of the corresponding second-type blockchain transaction, sending, by the target node, the transaction hash to the first-type blockchain network based on the network identifier; and
in response to sending the transaction hash to the first-type blockchain network, receiving, by the target node, the first-type blockchain transaction corresponding to the transaction hash of the first-type blockchain network.

(Currently Amended)	The non-transitory, computer-readable medium according to claim 8, wherein receiving the transaction hash of each of the one or more first-type blockchain transactions  comprises:
receiving each of the one or more second-type blockchain transactions corresponding to each of the one or more first-type blockchain transactions based on an order of the one or more first-type blockchain transactions recorded in a first-type recording block[[.]]; and
transmitting, by the target node, each second-type blockchain transaction to the second-type blockchain network comprises:
transmitting each of the one or more second-type blockchain transactions corresponding to the transaction hash of each of the one or more second-type blockchain transactions based on an order that the 

(Currently Amended)	The non-transitory, computer-readable medium according to claim 8, the operations further comprising:
in response to receiving data to be recorded, generating, by a node in a third-type blockchain network, a third-type blockchain transaction comprising the data;
transmitting the third-type blockchain transaction to the third-type blockchain network;
recording, by the node in the third-type blockchain network based on the consensus algorithm, one or more third-type blockchain transactions into a third-type block;
recording, by the node in the third-type blockchain network, the third-type block on a blockchain of the third-type blockchain network;
determining, by the node in the third-type blockchain network, a second transaction hash of each of the one or more third-type blockchain transactions; [[and]]
generating, by the target node for each second transaction hash, a second-type blockchain transaction comprising the second transaction hash; and
transmitting, by the target node, the second-type blockchain transaction corresponding to each second transaction hash of each of the one or more third-type blockchain transactions to the second-type blockchain network.

(Currently Amended)	The non-transitory, computer-readable medium according to claim 10, wherein transmitting, by the target node, the second-type blockchain transaction corresponding to each second transaction hash of each of the one or more third-type blockchain transactions comprises:
transmitting the second-type blockchain transaction corresponding to each second transaction hash of each of the one or more third-type blockchain transactions based on an order of the one or more third-type blockchain transactions recorded in the third-type block.

(Currently Amended)	The non-transitory, computer-readable medium according to claim 10, wherein generating the second-type blockchain transaction comprising the second transaction hash comprises: 
the second-type blockchain transaction comprising [[a]]the second transaction hash of the third- type blockchain transaction and a network identifier of the third-type blockchain network.

(Currently Amended)	The non-transitory, computer-readable medium according to claim 10, wherein the operations further comprising:
generating, for each second transaction hash, [[a]]the second-type blockchain transaction comprising the second transaction hash and a network identifier of the third-type blockchain network.

(Cancelled)

(Currently Amended)	A computer-implemented system, comprising: one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
in response to receiving data to be recorded, generating, by a node in a first-type blockchain network, a first-type blockchain transaction comprising the data;
transmitting, by the node in the first-type blockchain network, the first-type blockchain transaction to the first-type blockchain network;
recording, by the node based on a consensus algorithm, one or more first-type blockchain transactions into a first-type block;
recording, by the node, the first-type block on a blockchain of the first-type blockchain network;
determining, by the node, a transaction hash of each of the one or more first-type blockchain transactions in the first-type block;
receiving, by a target node in a second-type blockchain network and as a received transaction hash, the transaction hash of each of the one or more first-type blockchain transactions;

storing, by the target node and for the one or more first-type blockchain transactions, a network identifier of the first-type blockchain network with the received transaction hash as the corresponding second-type blockchain transaction;
transmitting, by the target node, each second-type blockchain transaction to the second- type blockchain network;
recording, by the target node based on the consensus algorithm, one or more second- type blockchain transactions into a second-type block;
recording, by the target node, the second-type block on a blockchain of the second-type blockchain network; 
in response to receiving a verification request, verifying, by the target node in the second- type blockchain network, the data to be recorded is recorded in the first-type blockchain network; [[and]]
in response to receiving a query of the corresponding second-type blockchain transaction, sending, by the target node, the transaction hash to the first-type blockchain network based on the network identifier; and
in response to sending the transaction hash to the first-type blockchain network, receiving, by the target node, the first-type blockchain transaction corresponding to the transaction hash of the first-type blockchain network.

(Currently Amended)	The computer-implemented system according to claim 15, wherein receiving the transaction hash of each of the one or more first-type blockchain transactions to the target node comprises:
receiving each of the one or more second-type blockchain transactions corresponding to  each of the one or more first-type blockchain transactions based on an order of the one or more first-type blockchain transactions recorded in a first-type recording block; and
transmitting, by the target node, each second-type blockchain transaction to the second-type blockchain network comprises:


(Currently Amended)	The computer-implemented system according to claim 15, the one or more operations further comprising:
in response to receiving data to be recorded, generating, by a node in a third-type blockchain network, a third-type blockchain transaction comprising the data;
transmitting the third-type blockchain transaction to the third-type blockchain network;
recording, by the node in the third-type blockchain network based on the consensus algorithm, one or more third-type blockchain transactions into a third-type block;
recording, by the node in the third-type blockchain network, the third-type block on a blockchain of the third-type blockchain network;
determining, by the node in the third-type blockchain network, a second transaction hash of each of the one or more third-type blockchain transactions; [[and]]
generating, by the target node for each second transaction hash, a second-type blockchain transaction comprising the second transaction hash; and
transmitting, by the target node, the second-type blockchain transaction corresponding to each second transaction hash of each of the one or more third-type blockchain transactions to the second-type blockchain network.

(Currently Amended)	The computer-implemented system according to claim 17, wherein transmitting, by the target node, the second-type blockchain transaction corresponding to each second transaction hash of each of the one or more third-type blockchain transactions comprises:
transmitting the second-type blockchain transaction corresponding to each second transaction hash of each of the one or more third-type blockchain transactions based on an order of the one or more third-type blockchain transactions recorded in the third-type block.

(Currently Amended)	The computer-implemented system according to claim 17, wherein generating the second-type blockchain transaction comprising the second transaction hash comprises:
generating [[a]]the second-type blockchain transaction comprising [[a]]the second transaction hash of the third- type blockchain transaction and a network identifier of the third-type blockchain network.

(Currently Amended)	The computer-implemented system according to claim 17, wherein the operations further comprising:
generating, for each second transaction hash, [[a]]the second-type blockchain transaction comprising the second transaction hash and a network identifier of the third-type blockchain network.

Reasons for Allowance
Claims 1-6, 8-13, and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
With the development of blockchain technology, a mode of recording data based on a blockchain network is gradually emerging.  There is a large quantity of blockchain networks that 
The instant claims attempt to provide a more convenient data recording method  when using multiple blockchains. The instant claim achieves this by in response to receiving data to be recorded, generating, by a node in a first-type blockchain network, a first-type blockchain transaction comprising the data; transmitting, by the node in the first-type blockchain network, the first-type blockchain transaction to the first-type blockchain network; recording, by the node based on a consensus algorithm, one or more first-type blockchain transactions into a first-type block; recording, by the node, the first-type block on a blockchain of the first-type blockchain network; determining, by the node, a transaction hash of each of the one or more first-type blockchain transactions in the first-type block; receiving, by a target node in a second-type blockchain network and as a received transaction hash, the transaction hash of each of the one or more first-type blockchain transactions; generating, by the target node and for each transaction hash, a corresponding second-type blockchain transaction based on the received transaction hash; storing, by the target node and for the one or more first-type blockchain transactions, a network identifier of the first-type blockchain network with the received transaction hash as the corresponding second-type blockchain transaction; transmitting, by the target node, each second-type blockchain transaction to the second-type blockchain network; recording, by the target node based on the consensus algorithm, one or more second-type blockchain transactions into a second-type block; recording, by the target node, the second-type block on a blockchain of the second-type blockchain network; in response to receiving a verification request, verifying, by the 
US 20190013933 A1 to Mercuri discloses a first blockchain and a second blockchain which generate and utilize hashes to synchronize the separate blockchains.  US 20200125661 A1 to Albright discloses blockchain nodes performing a consensus to validate transactions in the blockchain.  US 20200244470 A1 to Ruckriemen discloses a blockchain system that is polled to confirm the existence of a virtual document within the blockchain.  US 20190253263 A1 to Qiu discloses a system that uses blockchain domain names to perform inter-blockchain transactions.  US 20200034395 A1 to Lu discloses a blockchain that receives an operation request that includes an access path that indicates the target blockchain that stores target data and then performs an operation on the target data before returning a result of the operation.  The cited references, alone or in combination, do not teach the specific technique of: in response to receiving data to be recorded, generating, by a node in a first-type blockchain network, a first-type blockchain transaction comprising the data; transmitting, by the node in the first-type blockchain network, the first-type blockchain transaction to the first-type blockchain network; recording, by the node based on a consensus algorithm, one or more first-type blockchain transactions into a first-type block; recording, by the node, the first-type block on a blockchain of the first-type blockchain network; determining, by the node, a transaction hash of each of the one or more first-type blockchain transactions in the first-type block; receiving, by a target node in a 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.S./Examiner, Art Unit 3685  
   
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685